Citation Nr: 0901507	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In that decision, the RO denied the 
veteran's claims for entitlement to recognition of his son's 
permanent incapacity for self-support and for entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability (TDIU).

The veteran and his wife testified before the undersigned 
Veterans Law Judge at a videoconference hearing in October 
2008.  A transcript of the hearing has been associated with 
the veteran's claims file.  During the October 2008 hearing, 
the veteran stated that he wished to withdraw from appeal his 
claim for entitlement to recognition of his son's permanent 
incapacity for self-support.  In light of the veteran's 
statement, the Board considers the identified claim to be 
withdrawn and no longer in appellate status.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for a TDIU.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The relevant evidence includes the veteran's testimony at his 
October 2008 hearing that the peripheral neuropathy in his 
hands renders it difficult for him to grip items, write, 
drive, or use a computer.  He has also testified that the 
peripheral neuropathy in his legs and feet makes it hard for 
him to climb ladders and walk long distances and that the 
medication he takes to treat the disability makes him 
"foggy" and fatigued.  Further, treatment records from the 
veteran's ongoing treatment at the Richard L. Roudebush 
Indianapolis VA Medical Center (VAMC) reflect that the 
veteran has complained on multiple occasions of shortness of 
breath on exertion and reported being unable to exercise due 
to his peripheral neuropathy.  The veteran has further 
submitted a statement in November 2005 documenting that he 
was last employed with his family's business in April 2005 
and has not worked since that date.  However, the record also 
contains residual functional capacity assessments conducted 
as part of the veteran's application for Social Security 
Administration (SSA) disability benefits.  In a January 2007 
assessment, the SSA evaluator concluded that the veteran was 
able to sit and stand for 6 hours per day and was not unable 
to work.  Similarly, a July 2006 SSA evaluator concluded that 
the veteran was able to sit or stand 6 hours per workday and 
had his diabetes under good control with medication.  Neither 
SSA evaluator addressed the veteran's peripheral neuropathy.  
The Board notes further that no VA examination has been 
conducted to assess the veteran's current employability, 
based on both a thorough assessment of all his service-
connected disabilities and his educational and occupational 
history and experience.  

The Board acknowledges that under applicable criteria, a TDIU 
may be awarded where the schedular rating is less than total 
and when it is determined that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. §§ 
3.340, 3.34l, 4.16 (2008).  Under § 4.16(a), if there is only 
one service-connected disability, it must be rated at 60 
percent or more.  If there are two or more disabilities, at 
least one of those disabilities must be rated at 40 percent 
or more, and the total combined rating must be 70 percent or 
more.  Disabilities resulting from common etiology or a 
single accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  Despite these requirements, it is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  

The Board concedes that, with the exception of tinnitus, the 
veteran's disabilities-diabetes mellitus, coronary artery 
disease, and peripheral neuropathy of the bilateral upper and 
lower extremities-are of common etiology.  The veteran is 
service connected for diabetes mellitus type 2 with erectile 
dysfunction, rated as 20 percent disabling; peripheral 
neuropathy of the right upper extremity, rated as 30 percent 
disabling; peripheral neuropathy of the left upper extremity, 
rated as 20 percent disabling; peripheral neuropathy of the 
right lower extremity, rated as 20 percent disabling; 
peripheral neuropathy of the left lower extremity, rated as 
20 percent disabling; and coronary artery disease, status 
post myocardial infarction, rated as 10 percent disabling.  
The RO has found the veteran's bilateral upper and lower 
peripheral neuropathy and his coronary artery disease to be 
related to his diabetes mellitus.  He is also service 
connected for tinnitus, rated as 10 percent disabling.  The 
current combined evaluation for the veteran's service-
connected disabilities is 80 percent.  See 38 C.F.R. § 4.25 
(2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a veteran to prevail on 
a claim for a TDIU, the record must reflect some factor that 
takes his case outside of the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
adjudicating a claim for a TDIU, the Board may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 
(1995).  In Friscia, the Court stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  

Upon review of the record, the Board finds that a medical 
examination and opinion is needed in deciding the veteran's 
claim for a TDIU.  The veteran should be scheduled for a VA 
examination and the examiner requested to conduct a physical 
examination of the veteran and review of the medical evidence 
and provide a medical opinion addressing the question of 
whether the veteran's service-connected disabilities combine 
to make him unemployable.  See 38 U.S.C.A. § 5103A(d); 
Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must 
be based upon consideration of the veteran's current medical 
condition as well as his documented history and assertions, 
to include employment history and education, and medical 
evidence associated with the record.  38 U.S.C.A. § 5103A.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, any other development and/or notification 
action deemed warranted by the VCAA should be undertaken 
prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the agency of original jurisdiction 
(AOJ) should explain the type of 
evidence VA will attempt to obtain as 
well as the type of evidence that is 
his ultimate responsibility to submit.  

2.  After securing any additional 
records, the veteran must be afforded a 
VA examination and advised by the AOJ 
that failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 38 
C.F.R. § 3.655(b) (2008).  The entire 
claims file, to include a complete copy 
of this remand, must be made available to 
the examiner designated to examine the 
veteran.  The examiner must consider the 
current severity of each of the veteran's 
service-connected disabilities.  Report 
of the examination must include 
discussion of the veteran's documented 
medical history and assertions.  In 
addition, the examiner must elicit from 
the veteran and record for evaluation 
purposes a full work and educational 
history.  

Following the above-requested examination 
of the veteran and review of the claims 
file, the examiner must offer an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's service-
connected diabetes mellitus, coronary 
artery disease, peripheral neuropathy of 
the bilateral upper and lower 
extremities, and tinnitus combine to 
preclude substantially gainful employment 
that is consistent with the veteran's 
education and occupational experience.

3.  The adjudicator should ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If the 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

